EXHIBIT 10.26

SUBLEASE

                SUBLEASE (“Sublease”), dated November 24, 2004, by and between
EMTEC, INC. (“Overtenant”), and vFINANCE, INC. (“Undertenant”).

                WHEREAS, pursuant to an Assignment and Assumption Agreement,
dated as of __________, 2001, by and between Overtenant and Devise Associates,
Inc., Overtenant assumed the lease (the “1998 Lease”), dated April 27, 1998, by
and between Vandergrand Properties Co. L.P. (the “Landlord”) and Devise
Associates, Inc., for the 12th floor (the “Premises”) located in the building
known as 880 Third Avenue, NY, NY (the “Building”); each capitalized term not
otherwise defined herein shall bear the meaning ascribed to it in the 1998
Lease; and

                WHEREAS, Undertenant desires to lease from Overtenant and
Overtenant desires to lease to Undertenant the Premises for use as general and
executive offices.

                NOW THEREFORE, Overtenant does hereby sublet to Undertenant and
Undertenant does hereby rent from Overtenant the Premises from the Rent
Commencement Date as defined in paragraph 3 below to June 30, 2008, to be used
and occupied as general and executive offices upon the following conditions and
covenants:

1.  Incorporation by Reference of 1998 Lease. Except as expressly modified by
this Sublease, the terms of the 1998 Lease are incorporated herein as if
Overtenant were Landlord thereunder and Undertenant were Tenant thereunder;
Overtenant shall have all of Landlord’s rights, powers, immunities and
obligations under the 1998 Lease, and Undertenant shall have all of Overtenant’s
rights under the 1998 Lease with respect to the Premises. Except as expressly
modified by this Sublease, Undertenant covenants and agrees to perform
Overtenant’s obligations under, and be bound by and subject to the restrictions
on Overtenant in, the 1998 Lease with respect to the Premises. Undertenant shall
be liable to both Landlord and Overtenant with respect to the performance of
Undertenant’s obligations hereunder and under the 1998 Lease.

2.  Landlord’s Consent. This Sublease is conditioned upon obtaining the
Landlord’s consent to this Sublease within 30 days of execution.

3. Provision Required by 1998 Lease. In the event of a default under the 1998
Lease which results in the termination of such lease, the Undertenant shall, at
the option of the Landlord, attorn to and recognize the Landlord as landlord
hereunder and shall, promptly upon the Landlord’s request, execute and deliver
all instruments necessary or appropriate to confirm such attornment and
recognition. Notwithstanding such attornment and recognition, the Landlord shall
not (a) be liable for any previous act or omission of the Overtenant under this
Sublease, (b) be subject to any offset, not expressly provided for in this
Sublease, which shall have accrued to the Undertenant hereunder against the
Overtenant, or (c) be bound by any modification of this Sublease or by any
prepayment of more than one month’s rent, unless such modification or prepayment
shall have been previously approved in writing by the Landlord. The Undertenant
hereunder hereby waives all rights under any present or future law to elect, by
reason of the termination of the 1998 Lease, to terminate this Sublease or
surrender possession of the Premises. This Sublease may not be assigned or the
Premises further sublet, in whole or in part, without the prior written consent
of the Landlord.

1

--------------------------------------------------------------------------------

4. Term.

                (a) The term of this Sublease shall commence on the date upon
the later of (the “Rent Commencement Date”) (i) the date upon which Landlord
consents to this Sublease and (ii) December 15, 2004. The term of this Sublease
shall expire at 11:59pm on June 30, 2008.

                (b) Upon the signing of this Sublease, and provided that
Undertenant has delivered to Overtenant the Proof of Insurance (as hereinafter
defined) and the security deposit required by Section 7 hereof, Undertenant
shall be granted access to the Premises solely for the purpose of installing the
improvements listed on Schedule 4.(b). Undertenant shall comply with the
provisions of the 1998 Lease in installing such improvements (including without
limitation Articles 3, 54 and 55 of the 1998 Lease). In the event that the
Landlord does not consent to this Sublease, Undertenant shall, at its own
expense and at the option of Overtenant, remove such improvements. “Proof of
Insurance” shall mean proof of the insurance coverages (such proof to be
reasonably satisfactory to Overtenant) to be provided by Undertenant in
compliance with Article 52 of the 1998 Lease. Undertenant shall repair and
restore any damage caused to the Premises as a result of entry by Undertenant or
its agents or representatives, which obligations to repair and restore may be
specifically enforced by Overtenant. Undertenant shall defend, indemnify and
hold Overtenant harmless from and against any and all damages, losses,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) suffered or incurred by Overtenant with respect
to all claims for personal injury, death or for loss or damage to property in
connection with Undertenant’s or its agents’, representatives’, contractors’ or
subcontractors’ entry onto the Premises and/or installation of such
improvements. Undertenant’s indemnification obligations under this paragraph
4.(b) shall survive the termination of this Sublease.

5. Furniture. Overtenant shall leave for Undertenant’s use the furniture and
telephone system (excluding computer equipment unrelated to the telephone system
or its capabilities) in the Premises as of the date of this Sublease

6. Rent; Electric; Rent Concession; Escalations.

                (a) Rent. In lieu of Fixed Rent, Undertenant shall pay to the
Overtenant rent for and during the term hereof, which shall be payable in equal
monthly installments of $15,710 (“Base Monthly Rent”), beginning on the Rent
Commencement Date; Base Monthly Rental shall be pro rated for a partial month.

                (b) Electric. In lieu of the Electric Factor, Undertenant shall
pay to the Overtenant additional rent for electric usage for and during the term
hereof, which shall be payable in equal monthly installments of $1,963.75
(“Additional Monthly Rent”), beginning on the Rent Commencement Date; Additional
Monthly Rental shall be pro rated for a partial month.

                (c) Base Monthly Rent Concession. Undertenant shall be relieved
from paying Base Monthly Rent for the first complete calendar month of the term
of this Sublease and shall be required to pay one half of the Base Monthly
Rental for the third, fourth, fifth and sixth complete calendar months of the
term of this Sublease.

                (d) Expense Escalations. The base year for calculation of
Undertenant’s share of increases in Real Estate Taxes pursuant to Article 39 of
the 1998 Lease and Operating Expenses pursuant to Article 40 of the 1998 Lease
shall be calendar year 2005. Said share shall be 5.57% of the increases in such
expenses.

7. Security.

                (a) In lieu of the security deposit required under Article 34 of
the 1998 Lease, Undertenant shall deposit with Overtenant $47,130 upon the
signing of this Sublease, as security for the full and faithful performance by
Undertenant of all the terms, conditions and covenants of this Sublease.
Undertenant shall not be entitled to any credit for interest earned on said
amount. Overtenant shall have the right, after notice to Undertenant and failure
to cure

2

--------------------------------------------------------------------------------

within 10 days of receipt of such notice, to use, apply or retain the whole or
any part of the security to the extent required for the payment of any Base
Monthly Rent, Additional Monthly Rent or additional charges or any other sum
Undertenant is in default of or for any sum which Overtenant may expend or may
be required to expend by reason of Undertenant’s default for any of the terms,
conditions and covenants of this Sublease, including any damages or deficiency
in the re-letting of the Premises or other reentry by Overtenant.

                (b) If Overtenant uses, applies or retains the whole or any part
of the security (in the event of Undertenant’s default), Undertenant shall
replenish the security to its original sum five days after notification by
Overtenant of the amount due.

                (c) Undertenant covenants that it shall not assign, mortgage or
encumber the security deposit deposited with Overtenant and any attempt to do so
shall be void. Overtenant, its successors or assigns shall not be bound by any
assignment, mortgage or encumbrance of Undertenant’s security.

                (d) Undertenant covenants that it shall not use the security to
offset any rent or additional rent including the last month’s rent.

                (e) Paragraph 61(B) of the 1998 Lease shall not be applicable to
this Sublease.

                (f) In the event Undertenant fully and faithfully complies with
all the terms, covenants and conditions of this Sublease, any part of the
security not used, applied or retained by Overtenant (as a result of
Undertenant’s default hereunder), shall be returned, without interest, to
Undertenant after (A) the expiration date of this Sublease and (B) delivery of
exclusive possession of the Premises to Landlord.

8. Brokers.  Undertenant and Overtenant acknowledge that this Sublease was
brought about by the efforts of Newmark & Company Real Estate, Inc. and George
Comfort & Sons, Inc., as brokers. Overtenant shall be responsible for the
payment of all commissions, fees and other charges due and owing to Newmark &
Company Real Estate, Inc. (who in turn shall be responsible for paying George
Comfort & Sons, Inc.) Each party hereto agrees to indemnify the other for any
claims, demands, damages, actions, or causes of action which may be asserted by
any other broker relating to this Sublease, which claims, demands, damages,
actions, or causes of action arise out of the acts of the indemnifying party.

9. Miscellaneous.

                (a) Further Assurances. Each of the parties agrees to execute
such other documents and perform (or cause to be performed) such other acts as
the other may reasonably request in order to effectuate the provisions and
intent of this Sublease.

                (b) Notices. Any notice or other communication in connection
with this Sublease shall be in writing and shall be deemed to have been given
(i) if personally delivered, when so delivered, (ii) if by Federal Express or
other recognized next day carrier, two business days after mailing, addressed,
if to Overtenant, at 572 Whitehead Road, Trenton, NJ 08619, Attention: CFO and
if to Undertenant, vFinance, Inc., 3010 N. Military Trail Suite 300, Boca Raton,
FL 33431, or (iii) if by facsimile, once transmitted (provided that the
appropriate answer back or telephonic confirmation is received), if to
Overtenant, at            Attention: CFO, and if to Undertenant, at
561-981-1302, provided, further, that such notice or other communication is also
promptly thereafter sent in accordance with the provisions of clause (ii) above.
In addition to the foregoing, a copy of said notice shall be sent by recognized
“next day” carrier on the same day as the giving of the notice (for next day
delivery), in the case of a notice to Overtenant, to Michael R. Spar, Esq.,
Goldberg, Mufson & Spar, P.A., 200 Executive Drive, West Orange, NJ 07052.
Either party may change the address or facsimile number to which notices or
other communications hereunder are to be delivered by giving the other party
notice in the manner set forth.

                (c) Conflict of Law and Consent to Jurisdiction. This Sublease
shall be deemed to be a contract under the laws of the State of New York and for
all purposes shall be governed by and

3

--------------------------------------------------------------------------------

construed in accordance with the laws of said State, without regard to
principles of conflicts of laws. Any controversy or claim arising out of or
relating to this Sublease, or breach hereof, shall be settled by binding
arbitration before a panel of three arbitrators to be held in New York, New York
in accordance with the Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. In any such arbitration, each party hereto may
select one arbitrator and the two selected arbitrators shall select the third.
All arbitrators must be either attorneys at law of the State of New Jersey or
New York or accountants licensed by the State of New Jersey or New York.
Notwithstanding the foregoing, either party may seek permanent or temporary
injunctive or mandatory relief in the courts of any appropriate jurisdiction.

                (d) Severability. If any provision of this Sublease shall for
any reason be held invalid or unenforceable by any court or governmental agency
of competent jurisdiction, such invalidity or unenforceability shall not affect
any other provision hereof or thereof, but this Sublease shall be construed as
if such invalid or unenforceable provision had never been contained herein or
therein, so long as the economic or legal substance of the transactions
contemplated by this Sublease are not affected in any materially adverse way to
any party to this Sublease. The section and other headings contained in this
Sublease are for reference purposes only and shall not limit or otherwise affect
the meaning of interpretation of this Sublease.

                (e) Entire Agreement. This Sublease, the Exhibit(s) annexed
hereto and hereby made a part hereof and other documents delivered pursuant
hereto and signed by the parties hereto, (i) contain the entire agreement among
the parties hereto with respect to the transactions contemplated hereby, (ii)
supersede all prior agree­ments or understandings among the parties hereto
relating to the subject matter hereof and (iii) cannot be amended, modified,
changed or terminated except by a writing signed by the party against which
enforcement thereof is sought.

                (f) Preparation of Sublease. The parties acknowledge that this
Sublease was, in effect, prepared jointly; therefore, it is the parties’ intent
that the Sublease be construed without any presumption against one party or the
other as the draftsman.

                (g) Date of Sublease. The date of this Sublease shall be the
date on which it is executed by all parties or, if not executed simultaneously,
the date on which both parties have a fully executed copy of the Sublease; said
date shall be inserted at the top of the first page hereof.

                (h) Authority to Execute. Each of the individuals executing this
Sublease, by his/her act of executing this Sublease, represents and warrants
that he/she has full authority and/or has been duly authorized by his/her
respective entity to do so on behalf of such entity.

                (i) Parties in Interest. This Sublease shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

                (j) Waiver. The failure of either party to insist upon a strict
performance of any of the agreements, terms, covenants and conditions hereof
shall not be deemed a waiver of any subsequent breach or default in any such
agreements, terms, covenants and conditions.

                (k) Singular/Plural, Gender. Whenever herein the singular number
is used the same shall include the plural and vice versa, as the context shall
require. Whenever herein the masculine gender is used the same shall include the
feminine and neuter genders and vice versa, as the context shall require.

                (l) Prevailing Party. The prevailing party in any dispute under
this Agreement shall be entitled to receive from the losing party the prevailing
party’s costs of enforcement of this Agreement (including, without limitation,
its court fees and reasonable attorneys’ fees).

                (m) Counterparts; facsimile and photocopy signatures. This
Agreement may be executed in one or more counterparts, which shall constitute
one and the same instrument; facsimile copies and photocopies of signatures
shall be binding.

                IN WITNESS WHEREOF, the parties hereto have hereunto set their
hands and seals, or caused these presents to be signed by their proper corporate
officers and their proper corporate seal to be hereto affixed, the day and year
first above written.

4

--------------------------------------------------------------------------------

        EMTEC, INC., Overtenant       By:_________/s/ John p.
Howlett____________                                                , Authorized
Officer       vFINANCE, INC., Undertenant    
By:___________________________________                                  
           , Authorized Officer

5

--------------------------------------------------------------------------------

Schedule 4.(b)
Improvements

6

--------------------------------------------------------------------------------